Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter (US 20200163490 A1), hereinafter Winter.

Regarding claim 1, Winter discloses a system comprising: 
a plurality of vertical elements (“the rear panel 15 has eight apertures that provide four different potential shelf installation positions, 21-24. Panel apertures 21a and 21b form a first aperture group providing a first shelf position occupied in FIG. 6 by tray 12. Panel apertures 22a and 22b form a second aperture group providing a second shelf position occupied in FIG. 6 by rack 13. Panel apertures 23a and 23b form a third aperture group providing a third shelf position below tray 12 in FIG. 6. Panel aperture 24a and 24b form a fourth aperture group providing a fourth shelf position below rack 13 in FIG. 6” paragraph [0048] and/or “The rear panel 15 also has three support members 30, 40 and 50 on the rear side of the rear panel 15, furthest from the cooking region. The three support members include a central support member 30, a left side support member 40 and a right side support member 50. The support members 30, 40, 50 are preferably placed forward of a back panel 16 of the fire box 3 (see FIG. 4). The support members 30, 40, 50 are used to support the tray 12 or rack 13 to the rear panel 15” paragraph [0049]) installed in a cooking appliance having a main cooking grate therein (“The cooking region 2 includes a food supporting surface(s) that may comprise cooking grates, cooking trays/plates, or the like” paragraph [0042]) and a door providing access to the main cooking grate and to the plurality of vertical elements (“An overhead hood 7 is preferably provided for covering the cooking region 2 to cover the cooking food and/or to contain/direct the heat generated by the heat generating elements in firebox 3” paragraph [0042]), the plurality of vertical elements defining a plurality of installation locations having a vertical and horizontal position inside the cooking appliance at varying distances from a heat source below the cooking grate (Figure 6); and 
a plurality of modular secondary cooking elements selectively installable in the plurality of locations (“A shelf 14 can comprise, for example, a solid tray 12 or wire rack 13, and depending on the cooking grill 1 configuration, the elevation and lateral position of the shelf 14 can be adjusted, as shown by the tray 12 and rack 13 depicted in FIG. 6” paragraph [0043]).

    PNG
    media_image1.png
    612
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    655
    439
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    397
    767
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    406
    721
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-10, 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winter, in view of Stocking (US 5004302 A), hereinafter Stocking.

Regarding claims 3-7, Winter discloses the system of claim 1, wherein each of the plurality of locations is defined by a pair of openings defined in adjacent ones of the plurality of vertical elements, each opening of the pair of openings having a vertical location in the grill matching the other (Figure 6).

Winter does not disclose: 
wherein each opening is a rectilinear slot having a width and a height; 
wherein the width is sufficient to accommodate two brackets from two adjacent ones of the plurality of modular secondary cooking elements; 
wherein each of the plurality of vertical elements further comprises two spaced apart sidewalls joined to a front facing surface spaced apart from a back wall of the cooking appliance; or 
wherein the slots are defined in the front facing surface.

However, Stocking teaches:
wherein each opening is a rectilinear slot having a width and a height (“The central portion 34 of the side ladder 30 has a column of rectangular shaped slots or openings 50, the central portion 47 of the central ladder 32 has a column of rectangular shaped slots or openings 51, and the central portion 41 of the side ladder 31 has a column of rectangular shaped slots or openings 52” column 4, line 22); 
wherein the width is sufficient to accommodate two brackets from two adjacent ones of the plurality of modular secondary elements (“It also should be understood that each of the shelves 26 (see FIG. 1) may be supported in the same slots 51 in the center ladder 32 so that both of the shelves 26 would be in the same horizontal plane. Likewise, the center ladder 65 (see FIG. 8) could have its rectangular shaped slots 70 support one side of each of the shelves 68 and 69 in the same locations so that the shelves 68 and 69 could be in the same horizontal plane” column 5, line 47); 
wherein each of the plurality of vertical elements further comprises two spaced apart sidewalls joined to a front facing surface spaced apart from a back wall of the appliance (“the side ladder 30 includes a first flange 33 for attachment to the side wall 17, a central portion 34, which is substantially perpendicular to the first flange 33, and a second flange 35, which is substantially perpendicular to the central portion 34 and substantially parallel to the first flange 33… The side ladder 31 is similarly fixed” column 3, line 34 and “The U-shaped center ladder 32 has each of its side walls 49” column 4, line 16); and 
wherein the slots are defined in the front facing surface (Figure 2).

    PNG
    media_image5.png
    601
    464
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    395
    451
    media_image6.png
    Greyscale

Winter does not disclose the claimed vertical elements. Stocking teaches the claimed vertical elements. The substitution of one known element (the vertical elements of Winter) for another (the vertical elements of Stocking) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the vertical elements taught in Stocking would have yielded predictable results, namely, a support for variable height racks Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claims 8, 12, and 13, Winter discloses a system comprising: 
two spaced apart vertical elements installed proximate an interior back wall of an upper covering of a cooking appliance, the cooking appliance having a heat source (“Cooking grill 1 includes a fire box 3 for containing heat generating elements such as gas burners for applying heat to the food placed on the food supporting surface of the cooking region”) under the upper covering below a primary cooking grate therein (“The cooking region 2 includes a food supporting surface(s) that may comprise cooking grates, cooking trays/plates, or the like” paragraph [0042]), the two spaced apart vertical elements defining a plurality of pairs of openings at predetermined vertical locations at varying distances from the heat source, one opening of each pair being defined in one of the two spaced apart vertical elements (“the rear panel 15 has eight apertures that provide four different potential shelf installation positions, 21-24. Panel apertures 21a and 21b form a first aperture group providing a first shelf position occupied in FIG. 6 by tray 12. Panel apertures 22a and 22b form a second aperture group providing a second shelf position occupied in FIG. 6 by rack 13. Panel apertures 23a and 23b form a third aperture group providing a third shelf position below tray 12 in FIG. 6. Panel aperture 24a and 24b form a fourth aperture group providing a fourth shelf position below rack 13 in FIG. 6” paragraph [0048] and/or “The rear panel 15 also has three support members 30, 40 and 50 on the rear side of the rear panel 15, furthest from the cooking region. The three support members include a central support member 30, a left side support member 40 and a right side support member 50. The support members 30, 40, 50 are preferably placed forward of a back panel 16 of the fire box 3 (see FIG. 4). The support members 30, 40, 50 are used to support the tray 12 or rack 13 to the rear panel 15” paragraph [0049]); and 
at least one modular secondary cooking element (“A shelf 14 can comprise, for example, a solid tray 12 or wire rack 13, and depending on the cooking grill 1 configuration, the elevation and lateral position of the shelf 14 can be adjusted, as shown by the tray 12 and rack 13 depicted in FIG. 6” paragraph [0043]) that is retained in any of the predetermined vertical locations by a pair of brackets retained by the respective openings at that location (“The tray 12 has two legs 12a, 12b protruding from a solid, preferably dished, food region. Preferably legs 12a, 12b are pins having a diameter of around 7.9 mm that can be received by the rear panel 15 to facilitate attachment of the tray 12 to the rear panel 15. The rack 13 has two legs 13a, 13b protruding from a substantially planar, slotted food region 13d” paragraph [0045]).

    PNG
    media_image7.png
    663
    514
    media_image7.png
    Greyscale

Winter does not disclose: 
wherein the openings are slots;
wherein each of the spaced apart vertical elements comprises a pair of spaced apart walls having a contour fitting to the back wall of the cooking appliance and supporting a front facing surface spaced apart from the back wall of the cooking appliance, the front facing surface defining the slots of the respective vertical element; and 
wherein each of the pair of brackets comprises a hook that fits into the respective slot and a brace below the hook that abuts the front facing surface.

Stocking teaches: 
wherein the openings are slots (“The central portion 34 of the side ladder 30 has a column of rectangular shaped slots or openings 50, the central portion 47 of the central ladder 32 has a column of rectangular shaped slots or openings 51, and the central portion 41 of the side ladder 31 has a column of rectangular shaped slots or openings 52” column 4, line 22); 
wherein each of the spaced apart vertical elements comprises a pair of spaced apart walls having a contour fitting to the back wall of the cooking appliance and supporting a front facing surface spaced apart from the back wall of the cooking appliance, the front facing surface defining the slots of the respective vertical element (“the side ladder 30 includes a first flange 33 for attachment to the side wall 17, a central portion 34, which is substantially perpendicular to the first flange 33, and a second flange 35, which is substantially perpendicular to the central portion 34 and substantially parallel to the first flange 33… The side ladder 31 is similarly fixed” column 3, line 34 and “The U-shaped center ladder 32 has each of its side walls 49” column 4, line 16); and
wherein each of the pair of brackets comprises a hook that fits into the respective slot and a brace below the hook that abuts the front facing surface (“One of the split cantilever shelves 26 (see FIG. 1) is supported by the side ladder 31 and the center ladder 32 through having a hook 53 (see FIG. 5) on a side wall 54 of the shelf 26 disposed in one of the rectangular shaped slots or openings 52 in the side ladder 31 and a hook (not shown) of the same shape as the hook 53 on a side wall 56 (see FIG. 1) of the shelf 26 disposed in one of the rectangular shaped slots or openings 51 in the center ladder 32. The side wall 54 of the shelf 26 has an end portion 57 (see FIG. 5) abutting the central portion 41 of the side ladder 31 between two of the rectangular shaped slots or openings 52 in the side ladder 31 and a projection 58 extending into another of the rectangular shaped slots or openings 52 in the side ladder 31. Likewise, the side wall 56 (see FIG. 1) of the shelf 26 has an end portion (not shown) abutting the central portion 47 of the center ladder 32 between two of the rectangular shaped slots or openings 51 in the center ladder 32 and a projection (not shown) extending into another of the rectangular shaped slots or openings 51 in the center ladder 32” column 4, line 27).

    PNG
    media_image8.png
    706
    444
    media_image8.png
    Greyscale

Winter does not disclose the claimed vertical elements. Stocking teaches the claimed vertical elements. The substitution of one known element (the vertical elements of Winter) for another (the vertical elements of Stocking) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the vertical elements taught in Stocking would have yielded predictable results, namely, a support for variable height racks Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).
Additionally, in view of Stocking’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the brackets as is taught in Stocking, in the system disclosed by Winter because the two points of contact taught by Stocking offers additional support to the cantilevered modular elements.

Regarding claim 9, Winter, as modified by Stocking, discloses the system of claim 8, further comprising at least one additional spaced apart vertical element proximate the back wall of the cooking appliance and defining a plurality of slots, each at one of the predetermined vertical locations corresponding to each of the pairs of slots defined in the two spaced apart vertical elements (Winter discloses at least three vertical elements).

Regarding claim 10, Winter, as modified by Stocking, discloses the system of claim 9, further comprising at least one additional modular secondary cooking element that is retained in any of the predetermined vertical locations by an additional pair of brackets retained by the respective slots at that location (Figure 6).

Regarding claim 14, Winter, as modified by Stocking, discloses the system of claim 8, wherein the modular secondary cooking element further comprises a secondary cooking surface supported in a horizontal orientation by a pair of spaced apart arms joined to the pair of brackets (Figures 5 and 6).

Regarding claim 17, Winter discloses the kit of claim 15. 

Winter does not disclose wherein each of the at least two vertical elements comprise a pair of spaced apart upright walls securing the front facing surface.

Stocking teaches wherein each of the at least two vertical elements comprise a pair of spaced apart upright walls securing the front facing surface (“the side ladder 30 includes a first flange 33 for attachment to the side wall 17, a central portion 34, which is substantially perpendicular to the first flange 33, and a second flange 35, which is substantially perpendicular to the central portion 34 and substantially parallel to the first flange 33… The side ladder 31 is similarly fixed” column 3, line 34 and “The U-shaped center ladder 32 has each of its side walls 49” column 4, line 16).

Winter does not disclose the claimed vertical elements. Stocking teaches the claimed vertical elements. The substitution of one known element (the vertical elements of Winter) for another (the vertical elements of Stocking) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the vertical elements taught in Stocking would have yielded predictable results, namely, a support for variable height racks Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 18, Winter, as modified by Stocking, discloses the kit of claim 17. 

Winter, as modified by Stocking, does not disclose wherein the pair of spaced apart upright walls of each of the at least two vertical elements are contoured to conform to the back wall of the of the cooking grill. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the curved shape. On the contrary, the applicant states “The walls 602 are illustrated as having a rectangular shape but they may be curved to accommodate a curved back wall” (paragraph [0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the grill and thus the vertical elements to be curved.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Winter, in view of Stocking, and further in view of Kane (US 5564809 A), hereinafter Kane.

Regarding claim 11, Winter, as modified by Stocking, discloses the system of claim 9.

Winter, as modified by Stocking, does not disclose an additional modular secondary cooking element having three hooks that are retained in three slots at one of the predetermined vertical locations.

However, Kane teaches an additional modular secondary element having three hooks that are retained in three slots at one of the predetermined vertical locations (“Bracket 240 has a body portion 242 which extends rearward to a double hook arrangement 244 to mate with a two row adjustable shelf track 78” column 10, line 27).

    PNG
    media_image9.png
    398
    727
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    245
    691
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    356
    721
    media_image11.png
    Greyscale

In view of Kane’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an additional modular secondary element having three hooks that are retained in three slots at one of the predetermined vertical locations as is taught in Kane, in the system as presently modified because including two different sizes of modular elements will accommodate differently sized product thereby improving functionality. Kane additionally states “Shelf assembly 40 may also be a relatively wider shelf assembly as is more specifically shown in FIG. 16 as an elongated shelf assembly 230, provided according to this invention for a full width shelf in a top or a bottom mount refrigerator or the like. Because of the extended width of shelf assembly 230, anti-sagging reinforcement may be included” (column 9, line 54). Therefore, including the additional supports taught by Kane will produce a more resilient support.

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winter.

Regarding claim 15, Winter discloses a kit for installation of a modular secondary cooking system into a cooking grill comprising: 
at least two vertical elements having a shape to fit to a back wall of a cooking appliance and having a front facing surface defining a plurality of spaced apart apertures (“the rear panel 15 has eight apertures that provide four different potential shelf installation positions, 21-24. Panel apertures 21a and 21b form a first aperture group providing a first shelf position occupied in FIG. 6 by tray 12. Panel apertures 22a and 22b form a second aperture group providing a second shelf position occupied in FIG. 6 by rack 13. Panel apertures 23a and 23b form a third aperture group providing a third shelf position below tray 12 in FIG. 6. Panel aperture 24a and 24b form a fourth aperture group providing a fourth shelf position below rack 13 in FIG. 6” paragraph [0048] and/or “The rear panel 15 also has three support members 30, 40 and 50 on the rear side of the rear panel 15, furthest from the cooking region. The three support members include a central support member 30, a left side support member 40 and a right side support member 50. The support members 30, 40, 50 are preferably placed forward of a back panel 16 of the fire box 3 (see FIG. 4). The support members 30, 40, 50 are used to support the tray 12 or rack 13 to the rear panel 15” paragraph [0049]); and 
at least one secondary cooking element (“A shelf 14 can comprise, for example, a solid tray 12 or wire rack 13, and depending on the cooking grill 1 configuration, the elevation and lateral position of the shelf 14 can be adjusted, as shown by the tray 12 and rack 13 depicted in FIG. 6” paragraph [0043]) having a pair of brackets that insert into the spaced apart apertures of the at least two vertical elements (“The tray 12 has two legs 12a, 12b protruding from a solid, preferably dished, food region. Preferably legs 12a, 12b are pins having a diameter of around 7.9 mm that can be received by the rear panel 15 to facilitate attachment of the tray 12 to the rear panel 15. The rack 13 has two legs 13a, 13b protruding from a substantially planar, slotted food region 13d” paragraph [0045]); 
wherein, with the two vertical elements installed into the cooking grill adjacent the back wall thereof, the at least one secondary cooking element has an adjustable height of installation based upon which of pairs of apertures at a same vertical location on the vertical elements the pair of brackets is inserted into (“the elevation and lateral position of the shelf 14 can be adjusted, as shown by the tray 12 and rack 13 depicted in FIG. 6” paragraph [0043]).

Winter does not disclose the vertical elements having a curved shape to fit to a curved back wall of a cooking appliance. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the curved shape. On the contrary, the applicant states “The walls 602 are illustrated as having a rectangular shape but they may be curved to accommodate a curved back wall” (paragraph [0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the grill and thus the vertical elements to be curved.

Regarding claim 16, Winter, as modified, discloses the kit of claim 15, further comprising at least one additional vertical element having a front facing surface defining a plurality of spaced apart apertures such that a plurality of horizontally adjacent mounting locations for the at least one secondary cooking element is provided (Figures 6 and 7).

Regarding claim 19, Winter, as modified, discloses the kit of claim 15, further comprising at least one additional secondary cooking element having a pair of brackets that insert into the spaced apart apertures of the at least two vertical elements (Figures 5 and 6).

Regarding claim 20, Winter, as modified, discloses the kit of claim 15, wherein the at least one secondary cooking element has a cooking surface with a differing configuration than a cooking surface of the at least one additional secondary cooking element (Figure 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh (US 20050126206 A1) “it is possible to selectively use the full-width or the half-width cantilever shelves” paragraph [0030]
Balcerzak (US 20130247898 A1) 

    PNG
    media_image12.png
    473
    660
    media_image12.png
    Greyscale

Kalfhaus (DE 20015879 U1) 

    PNG
    media_image13.png
    501
    744
    media_image13.png
    Greyscale

Fortier (US 4127099 A) 

    PNG
    media_image14.png
    520
    564
    media_image14.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799